Title: From Thomas Jefferson to Maria Cosway, [31] January [1788]
From: Jefferson, Thomas
To: Cosway, Maria



Paris Jan. [31, 1788]

I went to breakfast with you according to promise, and you had gone off at 5. oclock in the morning. This spared me indeed the pain of parting, but it deprives me of the comfort of recollecting that pain. Your departure was the signal of distress to your friends. You know the accident which so long confined the Princess to her room. Madame de Corny too was immediately thrown into great alarm for the life of her husband. After being long at death’s door he is reviving. Mrs. Church seemed to come to participate of the distress of her friend instead of the pleasures of Paris. I never saw  her before: but I find in her all the good the world has given her credit for. I do not wonder at your fondness for each other. I have seen too little of her, as I did of you. But in your case it was not my fault, unless it be a fault to love my friends so dearly as to wish to enjoy their company in the only way it yeilds enjoiment, that is, en petite comité. You make every body love you. You are sought and surrounded therefore by all. Your mere domestic cortege was so numerous, et si imposante, that one could not approach you quite at their ease. Nor could you so unpremeditately mount into the Phaeton and hie away to the bois de Boulogne, St. Cloud, Marly, St. Germains &c. Add to this the distance at which you were placed from me. When you come again, you must be nearer, and move more extempore. You complain, my dear Madam, of my not writing to you, and you have the appearance of cause for complaint. But I have been above a month looking out for a private conveiance, without being able to find one, and you know the infidelity of the post office. Sometimes they mislay letters to pocket the frankmoney: and always they open those of people in office. As if your friendship and mine could be interesting to government! As if, instead of the effusions of a sincere esteem, we would fill our letters with the miserable trash called state secrets!—I am flattered by your attention to me in the affair of the tea vase. I like perfectly the form of the one Mrs. Church brought. But Mr. Trumbull and myself have seen one made for the count de Moustier, wherein the spout is suppressed, and the water made to issue at a pretty little ornament. When he returns he will explain this to you, and try to get me a vase of the size and form of Mrs. Church’s, but with this improvement. In this business I shall beg leave to associate your taste with his. Present my compliments to Mr. Cosway. I am obliged to trust this letter through the post office, as I see no immediate chance of a private conveiance. Adieu, my dear Madam: think of me often and warmly, as I do of you.
